Citation Nr: 1623415	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  12-26 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel







INTRODUCTION

The Veteran has active duty service from August 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a videoconference hearing with the Board in March 23, 2016.  The Veteran did not attend the hearing.  However, the Veteran's hearing notification letter was returned as undeliverable.  A note in the file from March 18, 2016 suggests the address was updated based on an address in CAPRI, and that       the letter was remailed.  However, the address listed in the VBMS profile has not changed; therefore, it is unclear what address was used for remailing.  In any event, March 18, 2016 was a Friday, suggesting the remailed letter may not have been actually mailed until Monday, the next business day.  Thus, it is unclear whether the Veteran would have even received the remailed letter prior to the date of his hearing.  Accordingly, remand is warranted to reschedule the Veteran for his requested videoconference hearing after ascertaining his current address of record.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2015). 

Accordingly, the case is REMANDED for the following action:

Attempt to ascertain the Veteran's correct address  through appropriate sources.  Then, the RO should take appropriate steps to schedule the Veteran for a Board videoconference hearing in accordance with his request.  A copy of the notice letter advising the Veteran of the time and place to report should be placed in the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




